COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00189-CV


IN RE RODNEY DUANE ADAMS, II                                             RELATOR

                                      ----------

                           ORIGINAL PROCEEDING
                      TRIAL COURT NO. CR-2015-05023-C

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied. Relator’s reply, which included a notice of appeal from the

trial court’s order denying this pretrial application for habeas corpus relief, is

forwarded to the trial court clerk. See Tex. R. App. P. 25.2(c)(1).

      The stay of the trial court proceedings in case number CR-2015-05023-C,

styled The State of Texas v. Rodney Duane Adams, II, pending in County

Criminal Court Number 3, Denton County, Texas, is hereby lifted.




      1
       See Tex. R. App. P. 47.4.
      The clerk of this court is directed to transmit a copy of this opinion to the

attorney of record, the trial court judge, and the trial court clerk.

                                                      PER CURIAM

PANEL: GABRIEL, MEIER, and SUDDERTH, JJ.

DELIVERED: June 30, 2016




                                           2